Citation Nr: 1229915	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-48 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for a heart condition, to include as secondary to service-connected diabetes mellitus and hypertension.

3.  Entitlement to service connection for cutaneous sarcoid of the facial cheeks.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled to appear at a travel Board hearing in April 2012 but failed to appear for the hearing.  Thus, his hearing request is deemed withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, a review of the evidentiary record reveals that this case must again be remanded for further evidentiary development and to ensure due process, for reasons explained below.

First, with respect to sleep apnea, a July 1994 entry in the service treatment records shows that the Veteran reported increased snoring and frequent waking along with his baseline daytime fatigue.  In August 1994, the Veteran complained of snoring and early awakening and of being sleepy during the day.  A physician noted a diagnosis of "rule out sleep apnea."

In a May 2006 statement, a primary care manager from Brooke Army Medical Center stated that the Veteran suffers from obstructive sleep apnea and indicated that the diagnosis was made via a sleep study in 1994.  

Upon VA examination in November 2005, the examiner diagnosed sleep apnea, improved but did not provide an opinion regarding the etiology of sleep apnea.  
Next, with respect to the claim for service connection for a heart condition, the medical evidence of record is conflicting with regard to the issue of the Veteran's current diagnosis.  The November 2005 VA examination report stated that the Veteran does not have heart disease.  However, VA records dated in July 2005 demonstrate a diagnosis of coronary artery disease.  In the Veteran's initial claim submitted in July 2005, he asserted that the claimed heart disease is secondary to the service-connected diabetes mellitus and hypertension.

Service treatment records reflect that the Veteran reported chest pain.  A report of medical history in February 1993 reflects that the Veteran answered "yes" to the question of whether he ever had pain or pressure in his chest.  A February 1994 entry in the service treatment records noted a history of episodes of retrosternal chest pressure, with the first episode occurring six years prior.  

For veterans who served in Vietnam between January 9, 1962, and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of service connection for certain listed diseases that become manifest to a compensable degree during a claimant's lifetime or within the time limits established in law for specific diseases. 

The diseases that are presumptively associated with herbicide exposure include 
ischemic heart diseases (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery and stable, unstable and Prinzmetal's angina).

The Veteran served in Vietnam during the Vietnam era, and the provisions regarding Agent Orange are applicable.  The record currently before the Board is not sufficient to determine whether the Veteran has ischemic heart disease.  Therefore, this issue must be addressed in a new VA examination.  

Finally, with respect to the claim for service connection for cutaneous sarcoid of the facial cheeks, service treatment records show a history of recurrent lipomas.  Service treatment records show an assessment of lipoma in October 1993 and excision of a lipoma from the left forearm.  

The May 2006 statement from R.P. a primary care manager at Brooke Army Medical Center noted that the Veteran was seen throughout the 1990's a multitude of times for cutaneous lesions which were quite likely manifestations of cutaneous sarcoidosis. 

The Veteran was afforded a VA examination in November 2005.  The examiner specifically indicated that no medical records were available for review, and the examiner also did not provide any opinion as to the etiology of the claimed disabilities.  The Board finds that the November 2005 VA opinion is inadequate, and another opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

For the above reasons, a remand is required in order to obtain another VA examination for the claimed disabilities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for sleep disorders.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.

The examiner should diagnose any current sleep disorder.  The examiner should state whether a current sleep disorder is at least as likely as not (50 percent or greater likelihood) related to service, including complaints of fatigue and sleep problems noted in service.  The examiner should also address whether sleep apnea was diagnosed during active service.  The examiner should provide a detailed rationale for the opinion stated.   

2.  Schedule the Veteran for a VA examination for heart disorders.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  

a.  The examiner should state whether the Veteran has ischemic heart disease.   

b.  For any non-ischemic heart disorder that is diagnosed, the examiner should state whether it is at least as likely as not (50 percent or greater likelihood) that any current heart disorder had its onset in service.  In providing the opinion, the examiner should address the lay and medical evidence in the service treatment records, including the complaints of chest pain noted in 1993 and 1994.  The examiner should provide a detailed rationale for the opinion.   

c.  If a non-ischemic heart disorder is present, the examiner should provide an opinion as to whether the disorder is at least as likely as not proximately due to, or caused by, service-connected diabetes mellitus and/or hypertension.  The examiner should also state whether a non-ischemic heart disorder is aggravated by service-connected diabetes mellitus and/or hypertension.  The examiner should provide a detailed rationale for the opinion.    

3.  Schedule the Veteran for a VA examination for skin disorders.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  The examiner should state whether cutaneous sarcoid of the facial cheeks is present.  The examiner should provide an opinion as to whether current cutaneous sarcoid of the facial cheeks is at least as likely as not related to service, including lipomas diagnosed in service.  The examiner should provide a detailed rationale for the opinion.     

4.  Following the requested development, the Veteran's claims should be readjudicated based upon all of the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an applicable opportunity to respond.  The case should then be returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


